Citation Nr: 0824575	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
hypertension.

Entitlement to a compensable evaluation for epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from July 1971 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was last before the Board in May 2006, the 
issues on the title page of this decision were remanded to 
the Appeals Management Center (AMC) for additional 
development.  Additionally, the issue of entitlement to an 
increased rating for eczema was remanded for the issuance of 
a statement of the case.  In February 2008, a statement of 
the case, which again denied an increased rating for eczema, 
was issued.  As the veteran did not perfect an appeal with 
respect to this issue, it is not currently before the Board.

In a November 2006 statement, the veteran indicated that he 
should receive special monthly compensation for the loss of 
use of a creative organ.  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

2.  The veteran's epididymitis is manifested by subjective 
testicular pain with mild testicular atrophy; there is no 
objective medical evidence of complete atrophy of both testes 
or frequent infection.  





CONCLUSION OF LAW

1.  The requirements for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007). 

2.  The requirements for a compensable rating for 
epididymitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2001); 38 C.F.R. § 4.115b, Diagnostic Code 7522, 7523, 7524, 
7525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a letter dated in May 2006, the AMC provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his increased rating claims, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The May 2006 and August 2006 letters advised 
the veteran of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In addition, the May 2006 
letter advised the veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of his condition on employment and the severity 
and duration of his symptoms, and of the evidence needed to 
establish an effective date.  Id.  The veteran was provided 
with the rating criteria to establish disability ratings for 
his disabilities in the June 2003 statement of the case.  The 
claims were last readjudicated in February 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process by 
submitting extensive argument with supporting documentation.  
His correspondence also described symptomatology and its 
impact on his functioning as well as citing the reasonable 
doubt provisions.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Hypertension

Initially, the Board notes that the veteran is separately 
rated for left ventricular hypertrophy as due to his 
hypertension.  Therefore, the symptomatology associated with 
such disability is not for consideration in the instant 
appeal.  38 C.F.R. § 4.14 (the use of the same manifestation 
under different diagnoses is to be avoided). 

The veteran is currently in receipt of a 10 percent rating 
for his hypertension, under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, which provides for diastolic pressure 
predominantly 100 mm or more, or systolic pressure 
predominantly 160 mm or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 mm or more who requires continuous medication for 
control.  A 20 percent rating is warranted if diastolic 
pressure is predominantly 110 mm or more, or systolic 
pressure is predominantly 200 mm or more.  Higher evaluations 
are assigned for diastolic pressures predominantly 120 mm or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

VA progress notes reveal that blood pressure readings in 
August 2007 were 190/89 and 161/77.  In May 2007 the 
veteran's blood pressure was 139/66.  In February 2007 it was 
151/75.  Blood pressure readings in December 2006 were 
167/78, 179/72, 153/75, and 149/73.  In November 2006 blood 
pressure was 141/75.  In September 2006 it was 155/79.  Blood 
pressure reading in November 2005 was 118/82, and in August 
2004 it was 156/89.  In July 2004 blood pressure readings 
were 137/74, 125/78 145/53.  In February 2004 it was 184/100.  
In January 2004 it was 146/88.  In September 2003 it was 
138/77.  Blood pressure reading in December 2002 was 177/88.  

The March 2007 VA exam report notes blood pressure readings 
of 160/70, 139/68, and 158/76.  The August 2006 VA exam 
report notes that blood pressure readings were 144/92, 
146/90, and 144/90.  The June 2002 VA exam report notes blood 
pressure readings of 170/90, 176/94, and 180/96.

At no time during the period of the claim was the diastolic 
pressure ever 110 or over.  Furthermore, there were no blood 
pressure readings where systolic pressure was 200 mm or more.  
Thus, the veteran's hypertension symptomatology does not more 
nearly approximate the criteria required for a 20 percent 
rating.

II.  Epididymitis

The veteran's epididymitis is rated as noncompensable.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7523, a 
noncompensable rating is warranted for complete atrophy of 
one testis, while a 20 percent rating is warranted for 
complete atrophy of both testes.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2007).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7524, a 
noncompensable rating is warranted for removal of one testis, 
while a 30 percent rating is warranted for removal of both 
testes.  A note to Diagnostic Code 7524 provides that in 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, a 
rating of 30 percent will be assigned for the service-
connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2007).

Under Diagnostic Code 7525 chronic epididymo-orchitis is 
rated as urinary tract infection, which provides a 10 percent 
rating for long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management warrants a 30 
percent rating.  38 C.F.R. § 4.115a.

A June 2002 examination noted moderate pain above his 
testicles bilaterally, right greater than left.  He reported 
that he had tried multiple courses of antibiotics that would 
temporarily relieve his symptoms for a day or two, but the 
pain always returns and now he feels it every day.  He denied 
any significant lower urinary tract symptoms.  His testicles 
were descended bilaterally and there was a small epididymal 
cyst palpated bilaterally.  Ultrasound revealed bilateral 
epididymal head and tail cyst and a small right hydrocele 
with no other abnormalities.  Diagnosis was moderate t o 
severe right epididymal and cord pain of unknown etiology, 
but possibly due to the cyst versus residual pain from his 
vasectomy.

The August 2006 VA examination report notes the veteran's 
complaints of testicular pain that results in difficulty 
walking.  The veteran additionally complained of erectile 
dysfunction.  He stated that his "testicles are drawing 
up."  On examination, the genitalia were within normal 
limits.  The examiner opined that the veteran's testicles are 
not atrophic, and that they certainly are not severely 
atrophic.  The diagnosis was subjective complaints of 
testicular pain; physical examination does not reveal 
significant testicular atrophy.

The March 2007 VA examiner noted that the veteran's testicles 
were descended and slightly tender.  There was some pain in 
the cord and the epididymis.  The examiner opined that the 
veteran's testicles are slightly atrophic.  The diagnosis was 
chronic testicular epididymal pain and mild testicular 
atrophy.  The addendum to the March 2007 VA exam report 
states that the veteran's epididymitis and testicular pain 
are causing him minimal, if any, atrophy.  

VA treatment reports note testicular dysfunction in the 
problem list, and an August 2006 entry noted atrophic 
testicles.

Although there is medical evidence of some testicular 
atrophy, none of medical evidence indicates that the veteran 
suffers from complete testicular atrophy of both testes, 
which is required for a higher, 20 percent rating under 
Diagnostic Code 7523.

Additionally, as there is no evidence of removal of both 
testes, a higher rating under Diagnostic Code 7524 is not 
warranted.  

Furthermore, the medical evidence shows that there is no 
evidence of penile deformity.  Thus, the veteran is not 
entitled to an initial compensable evaluation under 
Diagnostic Code 7522.

The Board has considered other Diagnostic Codes, but finds 
there is no evidence of recurrent infection requiring long 
term drug therapy, hospitalization or intermittent intensive 
management.  While the veteran reported on the June 2002 
examination that he has tried multiple coursed of 
antibiotics, the outpatient treatment reports do not reflect 
such treatment during the course of this claim.  The Board 
notes that current records reveal amoxicillin on the drug 
list, however such has been prescribed for dental treatment 
purposes.  The records do not show treatment for the 
veteran's epididymitis.  Thus, a compensable rating is not 
warranted under Diagnostic Code 7525.




III.  Other Considerations

At no time during the appeal period have the veteran's 
hypertension and epididymitis been manifested by greater 
disability than contemplated by the currently assigned 
ratings under the designated diagnostic codes.  Accordingly, 
staged ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Initially, 
the Board notes that the veteran is currently in receipt of a 
100 percent combined schedular rating, and was in receipt of 
a total rating based on unemployability for years prior to 
the current claim.  The Board does not find that the rating 
schedule is inadequate in evaluating his disabilities, as the 
rating schedule provides for symptomatology greater than and 
in addition to that shown by the veteran.  However, to the 
extent that such disabilities present such an exceptional 
disability picture such that the available schedular 
evaluations for service-connected disability are inadequate, 
the evidence fails to show repeated hospitalizations for 
either disability, nor does either disability markedly 
interfere with employment.  Therefore, the Board finds that 
the criteria for submission for consideration of an extra-
schedular rating are not met.




ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a compensable rating for epididymitis is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


